Exhibit 10.1

LOGO [g55952img001.jpg]

EMPLOYMENT AGREEMENT

Satellite Security Corporation, (SSC) located at 6779 Mesa Ridge Road, Suite
100, San Diego, California 92121, hereinafter referred to as “Employer, Company
or SSC” and Aidan Shields, hereinafter referred to as “Employee”, in
consideration of the mutual promises made herein, agree as follows:

ARTICLE 1 EMPLOYMENT

Acceptance

Section 1.01. Employer hereby offers to employ Employee and Employee hereby
accepts employment with Employer in accordance with the terms, conditions and
provisions of this Employment Contract.

At-Will

Section 1. 02. Employment of Employee is at-will. Either the Employer or the
Employee may terminate this Employment Contract at any time on notice to the
other, with or without cause. Employee acknowledges and understands that there
is no agreement, implied or otherwise, not to terminate employment without good
cause and there is no agreement, implied or otherwise, of any continuing
employment for any period of time.

Exempt Status

Section 1.03. Employee understands and acknowledges that his duties involve the
performance of office, non-manual, work directly related to the general business
operation of Employer and Employer’s customers. Furthermore, Employee will be
customarily and regularly exercising discretion and independent judgment and
will be performing under only general supervision. Employee’s work is
specialized and technical and requires special training, experience and
knowledge. Accordingly, Employee understands and acknowledges that he will be
exempt from certain Federal laws, statutes and rules and California Labor Code
and California Labor Regulations including, but not limited to, potential
entitlement to over-time payment, entitlement to meal-periods and entitlement to
rest-periods . Employee hereby understands that he is being classified as an
exempt employee and acknowledges that he has a full understanding of exempt
verses non-exempt status.

 

1



--------------------------------------------------------------------------------

ARTICLE 2 DUTIES OF EMPLOYEE

Position Description and Duties

Section 2.01. Employee shall perform such duties for the Company as are
prescribed by applicable job specifications for the Chief Financial Officer
(CFO) through the Bylaws of the Company. Employee will report directly to the
President or CEO of Parent Company.

Other Duties of Employee

Section 2.02. Employer shall have the right at any time during the term of this
contract to assign Employee, in the sole discretion of Employer, to perform
duties that differ from the duties originally assigned and specified herein.

Section 2.03 Indemnification. The Company shall indemnify Employee in accordance
with Section 317 of the California General Corporation Law.

Section 2.04 Covenants of Employee

Section 2.04.1 Exclusive Employment. Employee agrees to devote all of Employee’s
business time, energy and efforts to the business of the Company and will use
Employee’s best efforts and abilities faithfully and diligently to promote the
Company’s business interests. For so long as Employee is employed by the
Company, Employee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, investor, principal, partner, stockholder {except
as the holder of less than 1% of the issued and outstanding stock of a publicly
held corporation), corporate officer, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of the Company Group, as
such businesses are now or hereafter conducted. Subject to the foregoing
prohibition and provided such services or investments do not violate any
applicable law, regulation or order, or interfere in any way with the faithful
and diligent performance by Employee of the services to the Company otherwise
required or contemplated by this Agreement, the Company expressly acknowledges
that Employee may:

Section 2.04.1.1 make and manage personal business investments of Employee’s
choice without consulting the Board; and

Section 2.04.1.2 serve in any capacity with any non-profit civic, educational or
charitable organization without consulting with the Board.

 

2



--------------------------------------------------------------------------------

Section 2.04.2 Reports. The Employee shall use his best efforts and skills to
truthfully, accurately, and promptly make, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company of which he may have custody, and promptly pay and
deliver the same whenever he may be directed to do so by the Company.

Section 2.04.3 The Employee shall obey all rules, regulations and special
instructions of the Company and all other rules, regulations, guides, handbooks,
procedures, policies and special instructions applicable to the Company’s
business in connection with his duties hereunder and shall endeavor to improve
his ability and knowledge of the Company’s business in an effort to increase the
value of his services for the mutual benefit of the Company and the Employee.

Section 2.05 Opportunities. The Employee shall make all business opportunities
of which he becomes aware that are relevant to the Company’s business available
to the Company, and to no other person or entity or to himself individually.

Obligations to Third Parties

Section 2.06. Employee warrants and represents that Employee has the ability to
enter into this Agreement, that entering into and performing under this
Agreement will not violate Employee’s Agreement with any third party, and that
there exist no restrictions or obligations to any third parties which will
restrict Employee’s performance of duties under this Agreement.

ARTICLE 3 COMPENSATION

Section 3.01. Base Salary. During the period commencing the date hereof and
ending upon the termination of Employee’s employment, for all services rendered
by Employee hereunder and all covenants and conditions undertaken by both
Parties pursuant to this Agreement, the Company shall pay, and Employee shall
accept, as compensation, an annual base salary (“Base Salary”) of $160,000 (One
Hundred Sixty Thousand Dollars). This base salary shall be payable in accordance
with the normal payroll practices of the Company.

Section 3.02 Incentive Compensation. Employee will be eligible for an incentive
compensation plan at the discretion of the Company Board of Directors.

Section 3.02.1 Bonus. A mutually agreed fiscal 2006 bonus performance target
will be agreed by Aug 31st with a planned payout

 

3



--------------------------------------------------------------------------------

of $20K. Employee will be entitled to participate in future fiscal year
incentive plans with performance conditions to be agreed by October 31, 2006

Section 3.03 Option. Employee has concurrently herewith received an option to
purchase 750,000 shares of the Common Stock of the Company under the Company’s
Equity Incentive Plan at an option price of $0.l3/share subject to the vesting
of shares as defined in Section 3.06.

Section 3.04 Performance and Salary Review. During the first year of employment.
Employee’s performance will be reviewed six months after Employment begins.
Thereafter Employee will have a review on an annual basis by the CEO of the
Company. The CEO may, but shall not be obligated to increase Employee’s Base
Salary from time to time.

Section 3.05 Withholding. The Company may deduct from any compensation payable
to Employee (including payments made pursuant to Section 2 of this Agreement in
connection with or following termination of employment) amounts sufficient to
cover Employee’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.

Section 3.06 Vesting of Shares. All shares issued prior to this agreement under
separate mutual agreements as well as the option herein referred, shall vest
over a 3 year period from date of grant, on an annual basis.

Section 3.06.1 Should there be a change of control in the Company, where 51% of
more of the ownership of the Company is sold and there is a material change to
the Employees responsibilities or position, all outstanding option grants will
vest immediately.

Accrued Leave Pay

Section 3.07. Vacation. Employee shall be entitled to twenty (20) days vacation
time each year with full pay for Employees initial year of service. Thereafter,
Employee will be entitled to the vacation benefits described in the Company’s
Employee manual. All rights for leave are described in the Company vacation
policy.

Group Health Insurance

Section 3.08. As further compensation, Employee is entitled to participate, to
the extent available to other employees of Employer, and under terms afforded to
other employees of Employer, in and to any group health insurance provided by
Employer to such

 

4



--------------------------------------------------------------------------------

other employees. Employee may at his discretion apply for medical insurance for
dependents.

Expense Reimbursement

Section 3.09. Employee will be reimbursed for business expenses as well as
reasonable out-of-pocket expenses incurred by Employee in carrying out his
duties. Employee will be sensitive to the cash needs of the Company at all times
before incurring any expenses. In addition, the Employee shall:

 

  a) Maintain an account book in which Employee shall record, at or near the
time each expenditure is made, the amount of the expenditure, the time, place,
and designation of the type of the entertainment and travel or other expense,
the business reason for the expenditure and the nature of the business benefit
derived or expected to be derived as a result of the expenditure;

 

  b) Obtain and retain documentary evidence (such as receipts or paid bills),
which state sufficient information to establish the amount, date, place, and the
essential character of the expenditure; and

 

  c) The foregoing account book and documentary evidence shall be delivered to
Employer whenever requested by Employer and thereafter shall be retained by
Employer.

Effect of Termination on Compensation

Section 3.10. In the event of termination of employment, Employee shall be
entitled to the compensation accrued and earned prior to the date of termination
as provided for in this Article 3, computed pro-rata up to and including the
date of termination. Employee shall be entitled to no further compensation and
all benefits received by Employee from Employer, if any, shall cease.

 

5



--------------------------------------------------------------------------------

ARTICLE 4 EMPLOYER’S RECORDS/TRADE SECRETS/

AND PROPERTY RIGHTS

Ownership of Employer’s Records

Section 4.01. All records of the accounts of Employer, whether existing at the
time of Employee’s employment, procured through the effort of the Employee, or
obtained by Employee from any other source, and whether prepared by Employee or
otherwise, shall be the exclusive property of Employer regardless of who
actually purchased the original book, record or magnetic storage unit on which
such information is recorded.

 

  a) All such books and records shall be immediately returned to Employer by
Employee on any termination of employment, whether or not any dispute exists
between Employer and Employee at, regarding, and/or following the termination of
employment.

ARTICLE 5 INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION;

NON-DISCLOSURE; UNFAIR COMPETITION; CONFLICT OF INTEREST

Section 5.0. Inventions. All processes, technologies and inventions relating to
the business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by the Employee, alone or with
others, during his/her employment by the Company, whether or not patentable and
whether or not conceived, developed, invented, made or found on the Company’s
time or with the use of the Company’s facilities or materials, shall be the
property of the Company and shall be promptly and fully disclosed by Employee to
the Company. The Employee shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents or
instruments requested by the Company) to assign or otherwise to vest title to
any such Inventions in the Company and to enable the Company, at its expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions. This Agreement and this subsection does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code.

Section 5.01. Confidential/Trade Secret Information/Non-Disclosure.

Section 5.01.1. Confidential/Trade Secret Information Defined. During the course
of Employee’s employment, Employee will have access to various
confidential/trade secret information of the Company. “Confidential/trade secret
information” is information that is not generally known to the public and, as a
result, is of economic benefit to the Company in the conduct of its business.
Employee and the Company agree that the term “confidential/trade secret”
includes but is not limited to all information developed or obtained by the
Company, including its affiliates, and

 

6



--------------------------------------------------------------------------------

predecessors, and comprising the following items, whether or not such items have
been reduced to tangible form (e.g., physical writing, computer hard drive,
disk, tape, etc.): all methods, techniques, processes, ideas, research and
development, product designs, engineering designs, plans, models, production
plans, business plans, add-on features, trade names, service marks, slogans,
forms, pricing structures, menus, business forms, marketing programs and plans,
layouts and designs, financial structures, operational methods and tactics, cost
information, the identity of and/or contractual arrangements with suppliers
and/or vendors, accounting procedures, and any document, record or other
information of the Company relating to the above. Confidential/trade secret
information includes not only information directly belonging to the Company
which existed before the date of this Agreement, but also information developed
by Employee for the Company, including its affiliates and its predecessors
and/or their employees during the term of Employee’s employment with the
Company. It does not include any information which (a) was in the lawful and
unrestricted possession of Employee prior to its disclosure to Employee by the
Company or its affiliates or predecessors, (b) is or becomes generally available
to the public by lawful acts other than those of Employee after receiving it, or
(c) has been received lawfully and in good faith by Employee from a third party
who is not and has never been an employee of the Company or its affiliates or
predecessors and who did not derive it from the Company or its affiliates or
predecessors.

Section 5.01.2. Restriction on Use of Confidential/Trade Secret Information.
Employee agrees that his/her use of confidential/trade secret information is
subject to the following restrictions for an indefinite period of time so long
as the confidential/trade secret information has not become generally known to
the public:

(a) Non-Disclosure. Employee agrees that he/she will not publish or disclose, or
allow to be published or disclosed, confidential/trade secret information to any
person without the prior written authorization of the Company unless pursuant to
Employee’s job duties to the Company under this Agreement.

(b) Non-Removal/Surrender. Employee agrees that he/she will not remove any
confidential/trade secret information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his/her duties under this Agreement. Employee further agrees that
he/she shall surrender to the Company all documents and materials in his/her
possession or control which contain confidential/trade secret information and
which are the property of the

 

7



--------------------------------------------------------------------------------

Company upon the termination of this Agreement, and that he shall not thereafter
retain any copies of any such materials.

Section 5.02. Conflict of Interest. During Employee’s employment with the
Company, Employee must not engage in any work, paid or unpaid, that creates an
actual conflict of interest with the Company.

Section 5.03. Non-Solicitation During Employment. Employee shall not during his
employment inappropriately interfere with the Company’s business relationship
with its customers or suppliers or solicit any of the employees of the Company
to leave the employ of the Company.

Section 5.04. Breach of Provisions. If the Employee breaches any of the
provisions of this Section 5, or in the event that any such breach is threatened
by the Employee, in addition to and without limiting or waiving any other
remedies available to the Company at law or in equity, the Company shall be
entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this Section 5.

Section 5.05. Reasonable Restrictions. The parties acknowledge that the
foregoing restrictions, as well as the duration and the territorial scope
thereof as set forth in this Section 5, are under all of the circumstances
reasonable and necessary for the protection of the Company and its business.

Section 5.06. Definition. For purposes of this section 5, the term “Company”
shall be deemed to include any parent, subsidiary or affiliate of SSC.

ARTICLE 6 INDEMNIFICATION

Indemnification for Negligence or Misconduct

Section 6.01. Employee shall indemnify and hold harmless Employer from all
liability for loss, damage, or injury to persons or property resulting from the
negligence or misconduct of Employee.

ARTICLE 7 SOLICITING CUSTOMERS

Soliciting Customers and Employees After

Termination of Employment

Section 7.01.

 

  a)

Employee acknowledges and agrees that the names and addresses of Employer’s
customers constitute trade secrets of Employer and that the sale or unauthorized

 

8



--------------------------------------------------------------------------------

 

use or disclosure of any of Employer’s trade secrets obtained by Employee during
his employment with Employer constitute unfair competition. Employee further
acknowledges that Employer’s employees are a valuable asset in the operation of
Employer’s business and any attempt to influence or attempt to cause employees
to leave Employer is unfair competition. Employee promises and agrees not to
engage in any unfair competition with Employer.

 

  b) For a period of one year immediately following the termination of his
employment with Employer, Employee shall not directly or indirectly make known
to any person, firm, or corporation the names or addresses of any of the
customers of Employer or an other information pertaining to them, or call on,
solicit, take away, or attempt to call on, solicit, or take away any of the
customers of Employer on whom Employee called or with whom Employee became
acquainted during his employment with Employer, either for himself or for any
other person, firm, or corporation.

 

  c) For a period of one year immediately following the termination of his
employment with Employer, Employee shall not directly or indirectly solicit,
hire, recruit, or encourage any other employee of Employer to leave the Employer
or work for any person or entity that is in competition with Employer.

ARTICLE 8 GENERAL PROVISIONS

Notices

Section 8.01. Any notices to be given by either party to the other may be
effected either by personal delivery in writing or by mail, registered and
certified, postage prepaid with return receipt requested. Mailed notices shall
be address to the parties at their last known address as appearing on the books
of Employer. Notices delivered personally shall be deemed communicated as of the
date of actual receipt; mailed notices shall be deemed communicated as of two
(2) days after mailing.

Entire Agreement

Section 8.02. This Agreement supersedes any and all other agreements, either
oral or written, between the parties with respect to the employment of Employee
by Employer and contains all of the covenants and agreements between the parties
with respect to such employment whatsoever. Each party to this Agreement
acknowledges that no representations, inducements, promises or

 

9



--------------------------------------------------------------------------------

agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of either party, which are not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding. Any modification of this Agreement will be effective only if it is
in writing signed by the party to be charged.

Section 8.02.1 Company hereby acknowledges that Employee, while working for the
company as an independent contractor was granted a stock option for 500,000
shares of the Company’s Common stock with a strike price of $.09 per share on
May 25th, 2006.

Partial Invalidity

Section 8.03. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect without being impaired or
invalidated in any manner.

Secrecy

Section 8.04. The agreements within this document are considered confidential,
not only to all outside parties, but as well to other like personnel within the
Employer. Therefore, it is clearly understood that Employee will guard the terms
of this document from unauthorized disclosure to any party. All conversations
regarding this document will go through the Human Resources Department or the
office of the President of the company. Disclosure of the contents and
agreements of this document may cause financial damage to the Employer.

Law Governing Agreement

Section 8.05. Any proceeding between the parties arising out of or relating to
this Agreement shall be brought in the appropriate forum in San Diego County,
California. This Agreement, and all of the rights and obligations of the parties
in connection with the employment relationship established hereby, shall be
governed by and construed in accordance with the substantive laws of the State
of California without giving effect to principles relating to conflicts of law.

Arbitration.

Section 8.06 Scope. To the fullest extent permitted by law, Employee and the
Company agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Employee and any disputes
upon termination of employment, including but not limited to breach of

 

10



--------------------------------------------------------------------------------

contract, tort, discrimination, harassment, wrongful termination, demotion,
discipline, failure to accommodate, family and medical leave, compensation or
benefits claims, constitutional claims; and any claims for violation of any
local, state or federal law, statute, regulation or ordinance or common law. For
the purpose of this agreement to arbitrate, references to “Company” include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement to arbitrate shall apply to them to the
extent Employee’s claims arise out of or relate to their actions on behalf of
the Company.

Section 8.06.1 Arbitration Procedure. To commence any such arbitration
proceeding, the party commencing the arbitration must provide the other party
with written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims. In
no event shall this notice for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations. The arbitration will be
conducted in San Diego, California, by a single neutral arbitrator and in
accordance with the then-current rules for resolution of employment disputes of
the American Arbitration Association (“AAA”). The Arbitrator is to be selected
by the mutual agreement of the Parties. If the Parties cannot agree, the
Superior Court will select the arbitrator. The parties are entitled to
representation by an attorney or other representative of their choosing. The
arbitrator shall have the power to enter any award that could be entered by a
judge of the trial court of the State of California, and only such power, and
shall follow the law. The award shall be binding and the Parties agree to abide
by and perform any award rendered by the arbitrator. The arbitrator shall issue
the award in writing and therein state the essential findings and conclusions on
which the award is based. Judgment on the award may be entered in any court
having jurisdiction thereof. The Company shall bear the costs of the arbitration
filing and hearing fees and the cost of the arbitrator.

Section 8.06.2 This Agreement shall not be terminated by any voluntary or
involuntary dissolution of the Company resulting from either a merger or
consolidation in which the Company is not the consolidated or surviving
corporation, or a transfer of all or substantially all of the assets of the
Company. In the event of any such merger or consolidation or transfer of assets,
Employee’s rights, benefits and obligations hereunder shall be assigned to the
surviving or resulting corporation or the transferee of the Company’s assets.

 

11



--------------------------------------------------------------------------------

Attorney’s Fees and Costs

Section 8.07. If any legal action is necessary or brought in any court or
arbitration proceeding, to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary expenses, in addition to any other relief to which such party may be
entitled. This provision shall be construed as applicable to the entire
Agreement.

This Agreement is entered into on this 14 day of July, 2006, in the City of San
Diego, County of San Diego, State of California.

 

Employee

   

Corporate Officer

/s/ Aidan Shields

   

/s/ John Phillips

Aidan Shields

   

John Phillips

Chief Financial Officer

   

Chief Executive Officer

Satellite Security Corporation

   

Satellite Security Corporation

 

12